 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          GURNEK SINGH and PAWAN DEEP
          KAUR,
 8
                                Plaintiffs,
 9
               v.                                         C18-1210 TSZ
10
          US DEPARTMENT OF STATE, and                     MINUTE ORDER
11        MICHAEL R. POMPEO, in his official
          capacity as Secretary of State,
12
                                Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
            (1)    Having reviewed the Joint Status Report submitted by the parties, docket
     no. 15, the Court SETS the following dates and deadlines:
16

17           Defendants’ dispositive motion (not to exceed 24
             pages in length) shall be noted for September 22,     July 25, 2019
18           2019, and filed by

19           Plaintiffs’ response and cross-motion (not to
             exceed 48 pages in length) shall be noted for         August 22, 2019
20           September 22, 2019, and filed by

             Defendants’ reply and response to cross-motion
21
             (not to exceed 36 pages in length) shall be filed     September 13, 2019
             by
22

23

     MINUTE ORDER - 1
 1
            Plaintiffs’ reply (not to exceed 12 pages in length)
                                                                    September 22, 2019
 2          shall be filed by

 3
          (2)    A copy of this Minute Order shall be mailed to all counsel of record.
 4
          Dated this 21st day of June, 2019.
 5
                                                     William M. McCool
 6                                                   Clerk
 7                                                   s/Karen Dews
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
